Per Curiam. Counsel Robert L. Depper, Jr., on behalf of his client, Sheri Lynn Langston, petitions this court for a writ of certiorari. He states in his petition that this court ordered him to file a petition, setting forth the procedural facts in this matter and requesting that a belated appeal be granted. Presumably, he has reference to this court’s per curiam opinion in Langston v. State, 341 Ark. 739, 19 S.W.3d 619 (2000) (per curiam). Mr. Depper misconstrues our June 22, 2000 per curiam opinion in Langston v. State, supra. In that opinion, we granted Langston a belated appeal and appointed Mr. Depper to represent her. We further directed Mr. Depper to file within thirty days a petition for writ of certiorari to bring up the record in this matter for the appeal.  Though Mr. Depper misstates the purpose of the petition for writ of certiorari, we grant the writ and direct the court reporter to file the record in this case with the Clerk of the Supreme Court within thirty days of this order.